475 Pa. 48 (1977)
379 A.2d 569
COMMONWEALTH of Pennsylvania
v.
Alan PRESBURY, Appellant.
Supreme Court of Pennsylvania.
Argued January 20, 1977.
Decided October 28, 1977.
Irving W. Backman, Philadelphia, for appellant.
F. Emmett Fitzpatrick, Dist. Atty., Steven H. Goldblatt, Asst. Dist. Atty., Chief, Appeals Div., Marianne E. Cox, Philadelphia, for appellee.
Before EAGEN, O'BRIEN, ROBERTS, POMEROY and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM:
Appellant, Alan Presbury, was convicted by a jury of murder in the first degree and sentenced to life imprisonment. Post-verdict motions were denied and this appeal followed.
*49 Appellant contends (1) that the prosecutor made remarks in his opening statement which were not substantiated by the evidence, (2) that the prosecutor made prejudicial remarks in his closing address to the jury, and (3) that the prosecutor unnecessarily cross-examined the appellant concerning prior inconsistent statements. These issues were not raised in the trial court and have therefore not been preserved for appellate review. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974); Rule 1119 Pa.R.Cr.P.
Appellant also contends that the prosecutor improperly was permitted to cross-examine an alibi witness about that witness' refusal to be interviewed by the prosecutor. We have examined this issue and find it to be without merit.
Judgment affirmed.
JONES, Former C.J., and NIX, J., did not participate in the consideration or decision of this case.